NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NOS. A-4742-17T4
                                              A-4743-17T4

ERNEST BOZZI,

     Plaintiff-Appellant,
                                       APPROVED FOR PUBLICATION

v.                                           February 21, 2020

                                          APPELLATE DIVISION
BOROUGH OF ROSELLE
PARK, and ANDREW
CASAIS, CLERK,

     Defendants-Respondents.
____________________________

ERNEST BOZZI,

     Plaintiff-Appellant,

v.

CITY OF SUMMIT, and
ROSEMARY LICATESE,
CITY CLERK,

     Defendants-Respondents.
______________________________

           Argued October 21, 2019 – Decided February 21, 2020

           Before Judges Sabatino, Sumners and Geiger.
            On appeal from the Superior Court of New Jersey, Law
            Division, Union County, Docket Nos. L-1046-18 and
            L-0543-18.

            Donald Michael Doherty, Jr., argued the cause for
            appellant.

            Jarrid H. Kantor argued the cause for respondents
            Borough of Roselle Park and Andrew Casais, Clerk
            (Antonelli Kantor, PC, attorneys; Jarrid H. Kantor, of
            counsel and on the brief; Daniel H. Kline, on the brief).

            Bradley David Tishman argued the cause for
            respondents City of Summit and Rosemary Licatese,
            City Clerk (Cleary Giacobbe Alfieri & Jacobs, LLC,
            attorneys; Matthew J. Giacobbe and Bradley David
            Tishman, of counsel and on the brief).

      The opinion of the court was delivered by

SUMNERS, JR., J.A.D.

      The matter before us concerns two consolidated appeals, calendared back-

to-back for the purposes of this single opinion, both brought by plaintiff Ernest

Bozzi who seeks access to names and addresses on dog license records issued

by defendants City of Summit and the Borough of Roselle Park (collectively

"the municipalities"). Plaintiff claimed he was entitled to the information under

the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, and the common

law right of access to public records. The municipalities separately denied

plaintiff's requests, so plaintiff filed complaints in the Law Division to obtain


                                                                         A-4742-17T4
                                       2
the information. The trial court determined plaintiff was not entitled to the

information because his sole purpose was to solicit dog licensees to install

invisible fences at their homes.

      Before us, plaintiff contends the names and addresses in dog license

records are available to him under both OPRA and common law because they

are public records in which the licensees have no, or an insufficient, expectation

of privacy in the information. We agree with his OPRA argument and reverse.

We do not reach plaintiff's common law argument.

                                         I.

      In accordance with N.J.S.A. 4:19-15.2 and -15.2(a), dog owners shall

apply for a dog license from the municipal clerk where they reside. N.J.S.A.

4:19-15.5 details the information an applicant must provide. In pertinent part,

the statute states:

             The application shall state the breed, sex, age, color and
             markings of the dog for which license and registration
             are sought, whether it is of a long- or short-haired
             variety, and whether it has been surgically debarked or
             silenced; also the name, street and post-office address
             of the owner and the person who shall keep or harbor
             such dog. The information on the application and the
             registration number issued for the dog shall be
             preserved for a period of three years by the clerk or
             other local official designated to license dogs in the
             municipality.


                                                                          A-4742-17T4
                                         3
            [N.J.S.A. 4:19-15.5.]

      Plaintiff is a licensed home improvement contractor who runs a business

installing invisible fences for dog owners. 1 On January 26, 2018, he filed OPRA

requests with the municipal clerks of both Summit and Roselle Park seeking

copies of the municipalities' dog license records in order to solicit dog owners

to purchase invisible fences for their homes. His requests stated:

            I am requesting copies of your most recent dog license
            records that you have.

            You may redact
            . . . the breed/type of dog
            . . . the name of the dog
            . . . any information about why someone has the dog
            (comfort animal, handicap assistance, law enforcement
            of any other reason) if that information is in the record
            . . . any phone numbers whether unlisted or not.

            I am trying to get the names and addresses of dog
            owners for our invisible fence installations (we are a
            licensed home improvement contractor) and I allow you
            to remove any information beyond that so there are no

1
   An Invisible Fence is a trademark that is becoming genericized as people
regularly use it to refer to radio-signaled barrier systems dog owners can install
to keep their dogs on their property without erecting a traditional fence.
Invisible fences transmit radio signals to a receiver collar worn by a dog. When
the collar gets within range of the boundary, it first emits a warning tone audible
to the dog, then if the dog continues to cross the boundary, it signals the collar
to cause a static shock. Kyle Schurman, Three best invisible fences, CHICAGO
TRIBUNE (Nov. 19, 2018), https://www.chicagotribune.com/sns-pets-three-best-
invisible-fences-bestreviews-20181119-story.html.


                                                                           A-4742-17T4
                                        4
            privacy concerns as determined by the Government
            Records Council [GRC] in Bernstein v. Allendale.2

      On February 2, Summit's City Clerk denied plaintiff's request, citing the

GRC's final decision in Bernstein v. Allendale. This decision was one of five

rulings rendered by the GRC the same day involving the same complainant , Rich

Bernstein, in which OPRA requests for dog license records were denied. The

others were Bernstein v. Borough of Woodcliff Lake, GRC Complaint No. 2005-

02 (July 14, 2005); Bernstein v. Borough of Harrington Park, GRC Complaint

No. 2005-06 (July 14, 2005); Bernstein v. Borough of Ho Ho Kus, GRC

Complaint No. 2005-13 (July 14, 2005); and Bernstein v. Borough of Park

Ridge, GRC Complaint No. 2005-99 (July 14, 2005). Because the decisions

involve the exact same issue – OPRA requests for dog license records in order

to sell invisible fences to the dog license holders – resulting in the same factual

findings and legal conclusions, unless noted otherwise, we will refer to them

collectively as the "Bernstein rulings."

      Four days later, Roselle Park's Clerk denied the request because of

"privacy" concerns and "Executive Order 21." 3


2
  Bernstein v. Borough of Allendale, GRC Complaint No. 2004–195 (July 14,
2005).
3
  Exec. Order No. 21 (July 5, 2002), 34 N.J.R. 2487(a) (Aug. 5, 2002).


                                                                           A-4742-17T4
                                           5
      In response to the denials of his requests, plaintiff sought relief in the Law

Division. He initially filed a complaint against Summit and its City Clerk

seeking the dog license records under OPRA and common law.4 This was

shortly followed by the filing of a similar complaint against Roselle Park and its

Clerk. In both matters, the trial court issued orders to show cause requiring the

municipalities to explain why plaintiff was not entitled to the requested records,

counsel fees, and the costs of suit.

      On May 7, at the conclusion of oral argument, the trial court agreed with

the municipalities' decisions not to disclose the dog license records based upon

OPRA's privacy provision, N.J.S.A. 47:1A-1.           The court maintained the

licensees did not expect their "personal information . . . [,] provided in order to

comply with law[, to be given] to someone who is using it . . . to solicit them for

something else." The court believed this constituted a substantial injury to the

licensees’ relationship with their municipal government such that "it would

encourage people to not comply with the law." The court explained:

            [T]o use OPRA for this commercial purpose against the
            privacy interests of citizens who are complying with the
            law and paying a fee, giving over that information
            because they must. Not because they want to, but

4
   OPRA gives a person who is denied access to public records the option to file
a complaint in court or with the GRC to adjudicate the dispute. N.J.S.A. 47:1A-
6.
                                                                            A-4742-17T4
                                         6
            because they must or because -- not because they've
            been given a ticket or want to build a house. They just
            simply want to own a dog. I think the privacy interest
            is greater than [plaintiff]'s need to have this to have - to
            have the government do its -- do his targeting marketing
            for him -- market research for him.

The court referred to the Bernstein rulings but did not specifically cite them in

support of its ruling. The court also pointed out Chief Justice Rabner, writing

for the Court in Burnett v. Cty. of Bergen, 198 N.J. 408 (2009), mentioned one

of the Bernstein rulings. The court stated: "Now, [Chief Justice Rabner] cites

[Bernstein v. Boro of Park Ridge Custodian of Records, GRC Complaint No.

2005–99 (July 14, 2005)]. He notes it. He doesn't say it's wrong. And perhaps

he wasn't necessarily focusing on that, but he certainly had done the r esearch

and seen that." The court did not make a ruling on plaintiff's common law claim.

These appeals ensued.5



                                        II.

      Plaintiff maintains the municipalities' reliance on the Bernstein rulings is

misplaced for several reasons.       They are not controlling because OPRA



5
   This court granted plaintiffs' motion to consolidate the separately filed
appeals.


                                                                           A-4742-17T4
                                         7
specifically states that "a decision of the [GRC] shall not have value as a

precedent for any case initiated in the Superior Court . . . ." N.J.S.A. 47:1A -

7(e). Plaintiff contends the rulings, rendered in July 2005, incorrectly: (1) relied

on the previously rescinded paragraph three of Exec. Order 21 (July 5, 2002),

34 N.J.R. 2487(a) (Aug. 5, 2002); (2) misapplied the then controlling decision

on privacy – Higg-A-Rella v. Essex, 141 N.J. 35, 49 (1995) (holding there is no

privacy interest in names and addresses in public records that would prevent

disclosure under the common law); and (3) erred in applying Doe v. Poritz, 142
N.J. 1, 79, 82 (1995) (ruling there was no "privacy interest" in keeping the public

from learning the names and addresses of those on the registered list of sex

offenders).6

      Plaintiff argues that under Brennan v. Bergen Cty. Prosecutor's Office,

233 N.J. 330, 342 (2018), there is no need to consider the Doe factors because

his request for dog license records does not seek information that "a person has

an objectively reasonable expectation of privacy in or normally has a justifiable

basis to keep from the world." Plaintiff argues a record of dog ownership "is



6
  Plaintiff also relies upon the "logic" of this court's unpublished decisions to
support his position that he is entitled to the requested records. Because they
have no precedential value, we do not address them. R. 1:36-3


                                                                            A-4742-17T4
                                         8
not a significant personal identifier" that imposes a realistic risk of harm. 7

Plaintiff relies on the Court's recognition that in OPRA "the Legislature has

chosen to prevent disclosure of home addresses in select situations. Aside from

those particular exemptions, however, OPRA does not contain a broad-based

exception for the disclosure of names and home addresses that appear in

government records." Id. at 338. He furthers contends the court also misapplied

the Doe factors in denying his request. 8



7
   We see no merit to the self-serving remarks made by plaintiff's counsel at
argument before the trial court that he felt no risk of harm by stating his name,
address, and his dog's name in open court.
8
   Plaintiff also argues Roselle Park's denial of his OPRA request relied upon
paragraph three of Exec. Order No. 21 (July 5, 2002), 34 N.J.R. 2487(a) (Aug.
5, 2002), which was issued for the purpose of implementing OPRA but rescinded
one month later, Exec. Order No. 26 (Aug. 13, 2002), 34 N.J.R. 3043(b) (Sept.
9, 2002). The rescinded paragraph provided, in pertinent part:

            . . . an individual's home address and home telephone
            number, as well as his or her social security number,
            shall not be disclosed by a public agency at any level of
            government to anyone other than a person duly
            authorized by this State or the United States, except as
            otherwise provided by law, when essential to the
            performance of official duties, or when authorized by a
            person in interest.

            [34 N.J.R. 2487(a) (emphasis added).]



                                                                         A-4742-17T4
                                        9
      The municipalities assert the trial court's analysis of OPRA's privacy

provision was correct. They primarily rely on Boro of Park Ridge Custodian of

Records, one of the Bernstein rulings, in which the GRC determined a person

had a reasonable expectation of privacy in information provided to a

municipality to obtain a dog license. Roselle Park contends that, despite the

non-precedential value of GRC rulings as set forth in OPRA, N.J.S.A. 47:lA -l,

the Burnett Court cited to Boro of Park Ridge Custodian of Records. Burnett,
198 N.J. at 424.

      The municipalities contend the trial court correctly agreed with them that

there was a colorable claim of privacy in the information contained in the dog

license records. They further argue that Brennan is distinguishable from the

situation here. In that appeal, the personal information was sought from citizens

who voluntarily participated in a public auction bidding process. Whereas here,




      Roselle Park cites Exec. Order No. 21's fourth clause, stating:
"WHEREAS the Legislature further found and declared in the Open Public
Records Act that a public agency has a responsibility and an obligation to
safeguard from public access a citizen's personal information with which it has
been entrusted when disclosure thereof would violate the citizen's reasonable
expectation of privacy[.]" 34 N.J.R. 2487(a). Although it is merely a preamble
to the substantive clauses, which has not been rescinded, it is also set forth
verbatim in N.J.S.A. 47:1A-1 and is clearly part of the law. Burnett, 198 N.J. at
422-23 (citation omitted). Consequently, there is no merit to plaintiff's
argument.
                                                                         A-4742-17T4
                                      10
a citizen's information was given privately to municipal clerks to satisfy a legal

requirement imposed by the municipalities to own a dog. It is further argued

that the disclosure of the licensees and their addresses sheds no light on

government transparency and there is a reasonable expectation of privacy in the

information. Hence, the court was obligated to apply the Doe factors and

properly did so in rejecting plaintiff's OPRA requests.

                                       III.

      In considering the trial judge's legal conclusions concerning the release of

public records under OPRA and common law, our review is de novo. N. Jersey

Media Grp., Inc. v. Twp. of Lyndhurst, 441 N.J. Super. 70, 89 (App. Div. 2015).

We will not disturb factual findings if they are supported by adequate,

substantial, and credible evidence. See Meshinsky v. Nichols Yacht Sales, Inc.,

110 N.J. 464, 475 (1988).

      In examining the parameters of OPRA, we determine the Legislature's

intent by giving its words "their ordinary meaning and significance."

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citations omitted); N.J.S.A. 1:1-

1. Only if a statute's plain reading is ambiguous, meaning "more than one

plausible interpretation," or leads to an absurd result, do we look at extrinsic




                                                                          A-4742-17T4
                                       11
evidence, such as legislative history and committee reports, to determine the

Legislature's intent. DiProspero, 183 N.J. at 492-93 (citations omitted).

      "OPRA provides for ready access to government records by the citizens

of this State." Burnett, 198 N.J. at 421-22 (citing Mason v. City of Hoboken,

196 N.J. 51, 64-65 (2008)). "The purpose of OPRA 'is to maximize public

knowledge about public affairs in order to ensure an informed citizenry and to

minimize the evils inherent in a secluded process.'" Times of Trenton Publ'g

Corp. v. Lafayette Yard Cmty. Dev. Corp., 183 N.J. 519, 535 (2005) (quoting

Asbury Park Press v. Ocean Cty. Prosecutor's Office, 374 N.J. Super. 312, 329

(Law Div. 2004)). Accordingly, OPRA directs that "all government records

shall be subject to public access unless exempt," and "any limitations on the

right of access . . . shall be construed in favor of the public's right of access. "

N.J.S.A. 47:1A-1.

      A "[g]overnment record" is broadly defined as, "any paper, . . . document,

. . . data processed or image processed document, information stored or

maintained electronically . . . or any copy . . . that has been made, maintained or

kept on file in the course of . . . official business by any officer, . . . agency . . .

of the State or of any political subdivision thereof . . . ." N.J.S.A. 47:1A -1.1.

The record custodian, however, must redact personal identifiers from any


                                                                                A-4742-17T4
                                          12
document "which discloses the social security number, credit card number,

unlisted telephone number, or driver license number of any person . . . ."

N.J.S.A. 47:1A-1.1 and -5a.

      There are twenty-three categories of documents identified in N.J.S.A.

47:1A-1.1 that fall outside the statutory definition of a government record; the

Legislature considers those categories of documents confidential. Brennan, 233
N.J. at 337. One such exemption relates to "personal firearms records, except

for use by any person authorized by law to have access to these records or for

use by any government agency, including any court or law enforcement agency,

for purposes of the administration of justice." N.J.S.A. 47:1A-1.1. The other

involves the Department of Environmental Protection, Division of Fish and

Wildlife's receipt of personal identifying information – "name, address, social

security number, telephone number, fax number, driver’s license number, email

address, or social media address of any applicant or licensee" –         in any

application for hunting with a firearm license is not considered a government

record subject to disclosure. N.J.S.A. 47:1A-1.1. However, OPRA affords no

"overarching exception for the disclosure of names or home addresses"

contained in government records. Brennan, 233 N.J. at 337. Hence, there is no




                                                                        A-4742-17T4
                                      13
specific exemption for a person's identity and address when it is received by a

municipality from a dog license application.9

      Generally, we do not consider the reason behind OPRA requests.

Michelson v. Wyatt, 379 N.J. Super. 611, 620 (App. Div. 2005). A person

"seeking records for commercial reasons therefore has the same right to them as

anyone else." Burnett, 198 N.J. at 435. That said, government records are

subject to exemption when "disclosure thereof would violate the citizen's

reasonable expectation of privacy." N.J.S.A. 47:1A-1. When privacy concerns

are imbedded in public records, the court must inquire "whether unredacted

disclosure will further the core purposes of OPRA: 'to maximize public

knowledge about public affairs in order to ensure an informed citizenry and to

minimize the evils inherent in a secluded process.'" Burnett, 198 N.J. at 435

(quoting Mason, 196 N.J. at 64).

      In Burnett, the Court held, "OPRA's privacy provision is directly

implicated" where government records sought contain information not meant to

be publicized, such as "[social security numbers (SSNs)] along with the names,

addresses, signatures, and marital status of a substantial number of New Jersey


9
   Exemptions are given to "criminal investigatory records, victims' records,
trade secrets, various materials received or prepared by the Legislature, certain
records relating to higher education, and other items." Mason, 196 N.J. at 65.
                                                                         A-4742-17T4
                                      14
residents." 198 N.J. at 428; Asbury Park Press v. Cty. of Monmouth, 201 N.J.
5, 7 (2009). Thus, there must be a "balancing test [as] outlined in [Doe, 142
N.J. at 88] to harmonize OPRA's competing concerns and evaluate whether

disclosure without redacting SSNs is proper." Burnett, 198 N.J. at 428. The

Doe factors are:

            (1) the type of record requested; (2) the information it
            does or might contain; (3) the potential for harm in any
            subsequent nonconsensual disclosure; (4) the injury
            from disclosure to the relationship in which the record
            was generated; (5) the adequacy of safeguards to
            prevent unauthorized disclosure; (6) the degree of need
            for access; and (7) whether there is an express statutory
            mandate, articulated public policy, or other recognized
            public interest militating toward access.

            [Id. at 427 (quoting Doe, 142 N.J. at 88).]

Applying these factors in Burnett, the Court granted the plaintiff's request for

eight million pages of various types of land title records regarding mortgages,

deeds, and other documents containing individuals' addresses, signature

specimens, marital status, and other details but ordered redaction of SSN's to

avoid the increased risk of identity theft. Id. at 415-16, 437. The information

sought was purely for commercial reasons "to catalogue and sell the information

by way of an easy-to-search computerized database" thus "enabling title




                                                                        A-4742-17T4
                                      15
insurance companies to connect regional title databases and to access them using

computer software." Id. at 414-15.

      Nine years later, the Court clarified when the balancing factors set forth

in Doe must be applied. In Brennan, which was decided after the trial court's

decision, it was held that "before an extended analysis of the Doe factors is

required, a custodian [of records] must present a colorable claim that public

access to the records requested would invade a person's objectively reasonable

expectation of privacy." 233 N.J. at 342.    Importantly, the Court recognized

that "[a]side from . . . particular exemptions, . . . OPRA does not contain a

broad-based exception for the disclosure of names and home addresses that

appear in government records." Id. at 338.

                                      IV.

      Considering the parties' respective arguments, we are persuaded that

plaintiff is entitled to the dog licensees’ names and addresses. We agree with

plaintiff that the Bernstein rulings have no precedential value in our

consideration of OPRA appeals. N.J.S.A. 47:1A-7(e). The suggestion by the

court and Roselle Park that the Burnett Court cited or specifically favored the

Bernstein rulings is misplaced. Chief Justice Rabner, writing for the Court,

merely mentioned Boro of Park Ridge Custodian of Records and another GRC


                                                                        A-4742-17T4
                                      16
ruling10 to illustrate the GRC "has also relied on the privacy provision [in OPRA]

in addressing requests for access to government records." Burnett, 198 N.J. at

424. Noting the GRC is "an informal mediation program designed to resolve

disputes under OPRA," the Court did not pass judgment on the wisdom of those

rulings. Accordingly, the GRC's rulings will not dictate our decision here.

        Turning our analysis to the specifics of plaintiff's OPRA requests, we do

not consider the Doe balancing factors because the municipalities have not

presented a colorable claim that the requests for names and addresses of the dog

licensees invades an "objectively reasonable expectation of privacy." Brennan,
233 N.J. at 342. Based on the record before us, we do not see where the citizens

in Summit and Roselle Park have a reasonable expectation of privacy in their

names and addresses when they apply for a dog license. While they may not

have anticipated OPRA requests such as plaintiff's, there is no indication that

this information should be cloaked within privacy protection. Indeed, people

who own dogs frequently walk them in public places and ordinarily do not

conceal their status.

        Granted, Brennan addressed the disclosure of releasing information

related to a public auction conducted by a governmental body. Nevertheless,


10
     Catrell v. N.J. Dep't of Corr., GRC Complaint No. 2006-121 (Feb. 28, 2007).
                                                                          A-4742-17T4
                                       17
we discern no erosion of protected privacy rights by allowing the release of the

licensees’ names and addresses. This is unlike the situation in Burnett, where

the Court applied the Doe factors to balance the privacy interest in an SSN, a

personal identifier, contained in government records. 198 N.J. at 428.

      Except for the exemptions of personal information provided for firearms

and hunting licenses, the Legisture has provided no clear exemption in OPRA

against the disclosure of citizens' names and addresses when they are provided

to governmental bodies as a condition to acquire a license required by law.

Hence, releasing the names and addresses of the dog license holders violates no

directive in OPRA, or any other law for that matter.

      While we appreciate the concerns of the trial court and the municipalities

that the result of plaintiff's requests may be irritating – receiving unsolicited

mail from individual or entities pursuing business opportunities related to their

dog ownership – to some, it is not an infringement of any established privacy

interest. Some dog owners receiving plaintiff's solicitation may be interested,

while others may view it as unwanted clutter in their mailboxes. We note that

plaintiff disavows any plan to call dog owners with solicitations. Simply put,

the dog owners would take a few seconds to view the solicitation and discard it

if it is of no interest. We have not been presented with any indication suggesting


                                                                          A-4742-17T4
                                       18
there is a reasonable expectation of privacy in the requested personal

information because it could lead to identity theft or other unwelcomed

consequences.

      We recognize there is merit to the trial court's determination that plaintiff's

request seeking personal information for business purposes may not be what the

Legislature envisioned when it enacted OPRA.            However, that is not the

barometer to determine whether the request should be denied based on the

statute's language. As with any new legislation, our Legislature could not

foresee every type of information to be sought from the government's file

cabinets, or now computer files, when OPRA was enacted. See N.J.S.A. 47:1A-

9(a) (stating disclosure of any information that is protected by any other state or

federal statute, regulation, executive order, or court rule is exempt from

disclosure). Legislation evolves through amendments to address unforeseen

concerns and societal changes. That said, we are fully aware that a proposed

amendment to OPRA to exempt the disclosure of names and addresses imbedded

in public records has not come to fruition. Bill S. 2819 (2013) provided any

"portion of a personal government record which discloses any personal

information, including the name and address, of any person[,]" is exempt from

OPRA. The bill defined a "[p]ersonal government record" as "a government


                                                                             A-4742-17T4
                                        19
record that pertains solely to a pet or home alarm system permit, license, or

registration." Ibid. The bill did not become law. The Legislature, however,

did pass L. 2013, c. 116, which resulted in an amendment to N.J.S.A. 47:1A-

1.1, exempting the disclosure of a person's "name, address, social security

number, [or] telephone number" who applies for a personal firearm or hunting

license. L. 2013, c. 116, § 1.

        To further illustrate the Legislature's decision not to amend OPRA to

exempt the disclosure of citizens' names and home addresses, we look back to

the month shortly after its enactment. A provision of Exec. Order No. 21 stated

OPRA exempted the disclosure of names and home addresses, this was

rescinded in Exec. Order No. 26.11 To address the issue, the rescinding order

further directed the Privacy Study Commission "to promptly study the issue of

whether and to what extent the home address and home telephone number of

citizens should be made publicly available by public agencies." Exec. Order

No. 26 ¶5, 34 N.J.R. 3043(b) (Aug. 13, 2002). After holding hearings, the

Commission's final report in 2004 recommended, among other things, non-

disclosure of home telephone numbers, and individuals' home addresses under

OPRA, and "[i]ndividuals should be permitted to opt out of disclosure of their


11
     See footnote 8.
                                                                       A-4742-17T4
                                     20
home addresses." STATE OF NEW JERSEY PRIVACY STUDY COMMISSION , FINAL

REPORT:        PRIVACY         STUDY         COMMISSION         16       (2004),

https://dspace.njstatelib.org/xmlui/bitstream/handle/10929/22262/c58152004.p

df?sequence=1&isAllowed=y. Despite many OPRA amendments since that

final report was issued, those recommendations have not been incorporated into

the law through legislative action or executive order. Brennan, 233 N.J. at 338-

39. Thus, it is apparent that absent some specific exemption in OPRA, a citizen's

name and address should be disclosed. Because the municipalities can point to

no such exemption regarding a licensee’s name and address set forth in a dog

license, plaintiff's request should have been granted.

      We are mindful that through technology, our citizenry has constantly

received unwanted solicitation by emails, or calls to their home phones and cell

phones, from for-profit and non-profit entities offering their services. In fact,

those solicitations are probably viewed as more of a nuisance than the mailings

plaintiff intends to send. Our legislative bodies have heard the public's outcry

and have stepped in and created do-not-call registries regarding such

solicitations. See N.J.S.A. 56:8-127; 47 U.S.C. § 227. Accordingly, should the

Legislature disagree with interpretation of OPRA, it can override our ruling by

adding more definitive restrictions beyond those presently delineated in OPRA


                                                                         A-4742-17T4
                                       21
or other laws regarding the access to information that citizens seek. See J.H. v.

R&M Tagliareni, LLC, 239 N.J. 198, 247-48 (2019) (Rabner, C.J. dissenting).

      Given our conclusion that plaintiff is entitled to the requested information

under OPRA, we need not address his common law claim. See Brennan, 233
N.J. at 343.

      Reversed.




                                                                          A-4742-17T4
                                      22